DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10 – 12, 14, 16 – 18, 20, 23, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 10, the prior art does not disclose an electric power steering device as claimed, wherein the at least wiring for electric conduction, the coil, and the capacitor are configured near the connector for power supply in the control unit at least in part by placement of the capacitor between the connector for power supply and the CPU of the control unit, thereby suppressing a leakage of a pulse-width modulation (PWM) current noise from the inverter toward the control unit.  Claims 11, 16, 17, 25 and 26 depend from independent claim 10, and therefore are also allowed.

Regarding claim 12, the prior art does not disclose, singly or in combination, a wherein the filter module is configured with a plate-shaped bus bar that is held by an insulating resin member and has one surface on which the coil is mounted and a filter substrate on which the capacitor is mounted, the filter substrate integrated with the bus bar and the insulating resin member, and the bus bar includes a first connection that is connected to the coil and a second connection that is connected to the capacitor 

Regarding claim 14, the prior art does not disclose, singly or in combination, an electric power steering device wherein the filter module is configured with a filter substrate having one surface on which the coil is mounted and another surface on which the capacitor is mounted, and the filter substrate has a surface on which a pattern for wiring is formed and includes, in the pattern for wiring, a connection to which the coil and the capacitor are electrically connected.  Claim 18 depends from claim 14.  Therefore, claim 18 is allowed.

Regarding claim 23, Omae discloses the electric power steering device, but does not teach:
wherein the electric motor includes a frame forming a boundary with the control unit, the frame is brought into electric contact with the case of the electric motor, and the body ground pattern is electrically and mechanically connected to part of the frame.  Other prior art does not disclose this arrangement, singly or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611           

/ANNE MARIE M BOEHLER/           Primary Examiner, Art Unit 3611